Exhibit 10.69

JOINDER AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT

THIS JOINDER AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”) dated as of January 13, 2012 by and among HYATT HOTELS CORPORATION
(the “Hyatt Borrower”, and collectively with the Luxembourg Borrower (defined
below), each a “Borrower” and together the “Borrowers”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

WHEREAS, the Hyatt Borrower, the Lenders, the Administrative Agent and certain
other parties have entered into that certain Amended and Restated Credit
Agreement dated as of September 9, 2011 (as in effect immediately prior to the
date hereof, the “Credit Agreement”);

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Hyatt Borrower
may request that one Wholly Owned Subsidiary of the Company that is a Foreign
Subsidiary organized under the laws of the Grand Duchy of Luxembourg become a
co-borrower under the Credit Agreement and be permitted to borrow Loans in
Foreign Currencies;

WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Lenders consented
to the Administrative Agent entering into an amendment to the Credit Agreement
to effectuate the joinder of such foreign borrower to the Credit Agreement and
to make other amendments to the Credit Agreement as permitted by such Section;
and

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Joinder and Specific Amendments to Credit Agreement. The parties
hereto agree that the Credit Agreement is hereby amended as follows:

(a)    Hotel Investors I, Inc., a société à responsabilité limitée duly
incorporated and validly existing under the laws of the Grand-Duchy of
Luxembourg, having its registered office at 2-4, rue Eugène Ruppert, L-2453
Luxembourg, Grand-Duchy of Luxembourg, with a share capital of USD 20,000.- and
registered with the Luxembourg Registre de Commerce et des Sociétés under number
B 157.496 (the “Luxembourg Borrower”), shall be a “Borrower” under the Credit
Agreement, and each reference to the defined term “Borrower” in the Credit
Agreement and in each other Credit Document shall be a reference to the Hyatt
Borrower and the Luxembourg Borrower, collectively. Furthermore, the Luxembourg
Borrower acknowledges that it has received a copy of the Credit Agreement and
that it has read such agreement and is otherwise familiar with its terms and
conditions. The Luxembourg Borrower further agrees and understands that upon
effectiveness of this Amendment, it will become a “Borrower” under the Credit
Agreement and the other applicable Credit Documents, and will be bound by the
terms and conditions applicable to it as a “Borrower” under the Credit Agreement
including, without limitation, Sections 10.14 and 10.18 of the Credit Agreement.



--------------------------------------------------------------------------------

(b)    In addition to the limitations set forth in Section 2.1 of the Credit
Agreement, the aggregate principal Dollar Amount (determined as of the most
recent Revaluation Date) of outstanding Revolving Loans made to the Luxembourg
Borrower shall not exceed $250,000,000. This limitation is in addition to, does
not replace or otherwise modify, the other limitation set out in Section 2.1 of
the Credit Agreement.

(c)    The Luxembourg Borrower hereby irrevocably appoints the Hyatt Borrower as
its agent for all purposes relevant to the Credit Agreement and each of the
other Credit Documents, including (i) the giving and receipt of notices and
(ii) the execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, subject to the limitations set
forth in this subsection (c). Except as set forth in this subsection (c), the
Luxembourg Borrower must act through the Hyatt Borrower for all purposes of the
Credit Agreement and the other Credit Documents. Accordingly, any
acknowledgment, direction, certification or other action (other than consent)
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken by only the Hyatt Borrower, whether or not the Luxembourg
Borrower joins therein. Notwithstanding anything herein to the contrary, if the
consent of the Borrowers is required or requested in connection with any Credit
Document, such consent shall be valid and effective only if given by both the
Hyatt Borrower and the Luxembourg Borrower. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
the Hyatt Borrower in accordance with the terms of the Credit Agreement shall be
deemed to have been delivered to the Luxembourg Borrower.

(d)    The obligations of the Luxembourg Borrower with respect to the
indemnification and cost and expense reimbursement obligations set forth in the
Credit Documents shall, to the extent reasonably ascertainable, be limited to
losses, claims, damages, liabilities, costs and expenses arising out of or
relating to the obligations of the Luxembourg Borrower under the Credit
Agreement and the other Credit Documents (including the enforcement thereof) and
the Luxembourg Borrower’s use or proposed use of the proceeds of any Loan made
to it.

(e)    The following representations and warranties shall be made by the Hyatt
Borrower and the Luxembourg Borrower on the effective date of this Amendment,
and shall be deemed to be made at the time each of the other representations and
warranties set forth in Section 3 of the Credit Agreement are made or deemed to
be made:

(i)    The Luxembourg Borrower is subject to civil and commercial laws with
respect to its obligations under Credit Agreement and the other Credit Documents
to which it is a party (collectively as to the Luxembourg Borrower, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by the Luxembourg Borrower of the Applicable Foreign Obligor
Documents constitute and will constitute private and commercial acts and not
public or governmental acts. Neither the Luxembourg Borrower nor any of its
property has any immunity from jurisdiction of any court or from any legal
process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) under the laws of the
Grand Duchy of Luxembourg in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

- 2 -



--------------------------------------------------------------------------------

(ii)    The Applicable Foreign Obligor Documents are in proper legal form under
the laws of the Grand Duchy of Luxembourg for the enforcement thereof against
the Luxembourg Borrower under the laws of such jurisdiction, and to ensure the
legality, validity, enforceability, priority or admissibility in evidence of the
Applicable Foreign Obligor Documents, save to the extent that documents produced
before a court or a public body of the Grand-Duchy of Luxembourg might have to
be translated into the French or German languages. It is not necessary to ensure
the legality, validity, enforceability, priority or admissibility in evidence of
the Applicable Foreign Obligor Documents that the Applicable Foreign Obligor
Documents be filed, registered or recorded with, or executed or notarized
before, any court or other authority in the Grand Duchy of Luxembourg or that
any registration charge or stamp or similar tax be paid on or in respect of the
Applicable Foreign Obligor Documents or any other document, except for (i) any
such filing, registration, recording, execution or notarization as has been made
or is not required to be made until the Applicable Foreign Obligor Document or
any other document is sought to be enforced (and in particular the registration
of the Applicable Foreign Obligor Document with the Administration de
l’Enregistrement et des Domaines in Luxembourg may be required in the case of
court proceedings in Luxembourg or, in the case that such Applicable Foreign
Obligor Document must be produced before a Luxembourg official authority, in
which case a fixed duty at 12 euro or an ad valorem duty of 0.24% calculated on
the amounts mentioned in such Applicable Foreign Obligor Document so registered
will be payable) and (ii) any charge or tax as has been timely paid.

(iii)    There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the Grand Duchy of Luxembourg either (i) on or
by virtue of the execution or delivery of the Applicable Foreign Obligor
Documents or (ii) on any payment to be made by the Luxembourg Borrower pursuant
to the Applicable Foreign Obligor Documents.

(iv)    No foreign exchange controls are currently in effect in the Grand-Duchy
of Luxembourg and no foreign exchange control authorizations by any governmental
authority in the Grand-Duchy of Luxembourg are currently required for the
execution, delivery and performance of the Applicable Foreign Obligor Documents
and the transactions contemplated thereby.

(f)    The Hyatt Borrower and the Luxembourg Borrower covenant and agree that so
long as the Credit Agreement is in effect and until (a) the Commitments have
been terminated, (b) no Loans or Letters of Credit (other than Letters of Credit
which have been Cash Collateralized) remain outstanding and (c) all amounts
owing under any Credit Document or the Fee Letter or in connection herewith or
therewith have been paid in full (other than contingent indemnification of the
Credit Party Obligations to the extent no claim giving rise thereto has been
asserted), the Luxembourg Borrower shall maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the Grand Duchy of Luxembourg, and all approvals
and consents of each other Person in such jurisdiction, in each case that are
necessary to maintain the enforceability of, and

 

- 3 -



--------------------------------------------------------------------------------

the practical realization by the Administrative Agent, the Issuing Lenders, the
Swingline Lender and the Lenders of the intended benefit of, the applicable
Credit Documents against the Luxembourg Borrower. This covenant shall be deemed
to be one of the affirmative covenants set forth in Section 5 of the Credit
Agreement.

(g)    Notwithstanding anything to the contrary in this Amendment, the Credit
Agreement or any other Credit Document, with respect to Credit Party Obligations
of any other Credit Party, the Luxembourg Borrower shall not (i) be liable for,
(ii) guarantee or be deemed to guarantee, or (iii) allow its assets to serve as
security for or offer security for such Credit Party Obligations.

(h)    The obligations of the Hyatt Borrower with respect to the Credit Party
Obligations of the Luxembourg Borrower shall be on a joint and several basis,
and accordingly, the Hyatt Borrower confirms that it is liable for the full
amount of all of the Credit Party Obligations of the Luxembourg Borrower.

(i)    The first sentence of Section 3.17 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“After taking into account rights of contribution, the fair saleable value of
the assets of the Borrower, individually, and of the Borrower and its
Subsidiaries, taken as a whole, measured on a going concern basis, exceeds all
probable liabilities, including those to be incurred pursuant to this Credit
Agreement.”

(j)    Schedule 2.1(b)(i) (Form of Notice of Borrowing) to the Credit Agreement
is hereby replaced with the revised Schedule 2.1(b)(i) attached as Exhibit A to
this Amendment.

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:

(a)    A counterpart of this Amendment duly executed by the Hyatt Borrower and
the Luxembourg Borrower;

(b)    Notes executed by the Luxembourg Borrower to the extent any Lender so
requires;

(c)    Such documentation and other evidence as is reasonably requested by the
Administrative Agent or any Lender in order for the Administrative Agent or such
Lender to carry out and be satisfied it has complied with the results of all
necessary “know your customer” or other similar checks under all applicable laws
and regulations;

(d)    A favorable opinion of counsel to the Luxembourg Borrower, addressed to
the Administrative Agent and each Lender, as to the matters concerning the
Luxembourg Borrower and the Credit Documents as the Administrative Agent may
reasonably request, which opinion shall include, without limitation, an opinion
that the execution, delivery and performance of the

 

- 4 -



--------------------------------------------------------------------------------

Credit Documents and the performance of the transactions contemplated thereby
will not conflict with, result in a breach of, require any consent or permit any
acceleration of (or require repayment of) any Indebtedness of the Luxembourg
Borrower or under any of such Person’s organizational documents and material
agreements;

(e)    Each of the following certified by a duly appointed manager of the
Luxembourg Borrower to be true and correct and in force and effect (other than
with respect to clause (iv)) pursuant to a certificate in form and substance
reasonably acceptable to the Administrative Agent:

(i)    Articles of Association. Copies of the articles of association of the
Luxembourg Borrower certified to be true and complete as of a recent date by a
duly appointed manager representative of the Luxembourg Borrower;

(ii)    Resolutions. Copies of resolutions of the board of managers of the
Luxembourg Borrower approving and adopting the Credit Documents to which it is a
party, the transactions contemplated therein and authorizing execution and
delivery thereof;

(iii)    Good Standing. Copy of (i) an excerpt issued by the Luxembourg Registre
de Commerce et des Sociétés (the “R.C.S.”) of the Luxembourg Borrower certified
as of a recent date by a duly appointed manager of the Luxembourg Borrower and
of (ii) a certificat de non-inscription d’une décision judiciaire of the
Luxembourg Borrower issued by the R.C.S. dated as of the date hereof; and

(iv)    Incumbency. An incumbency certificate of the Luxembourg Borrower
certified by a duly appointed manager of the Luxembourg Borrower to be true and
correct as of the date hereof.

(f)    Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.

Section 3. Representations. The Borrowers represent and warrant to the
Administrative Agent and the Lenders that:

(a)    Authorization. Each of the Borrowers has the right and power, and has
taken all necessary corporate action to authorize it, to execute and deliver
this Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered on behalf of each of
the Borrowers and each of this Amendment and the Credit Agreement, as amended by
this Amendment, is a legal, valid and binding obligation of the Borrowers
enforceable against them in accordance with its respective terms except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

- 5 -



--------------------------------------------------------------------------------

(b)    Compliance with Laws, etc. The execution and delivery by each of the
Borrowers of this Amendment and the performance by each of the Borrowers of this
Amendment and the Credit Agreement, as amended by this Amendment, in accordance
with their respective terms, do not and will not, by the passage of time, the
giving of notice or otherwise: (a) contravene, result in any breach of, or
constitute a default under, or result in the creation of any Lien (other than
Permitted Liens) in respect of any property of the Borrowers or any Subsidiary
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, or any other Material agreement or instrument to which any
Borrower or any Subsidiary is bound or by which the Borrowers or any Subsidiary
or any of their respective properties may be bound or affected except to the
extent that the same could not reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect, (b) conflict with or result in
a breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Borrowers or any Subsidiary, (c) violate any Requirement of Law
applicable to the Borrowers or any of its Subsidiaries (except those as to which
waivers or consents have been obtained) or (d) conflict with, result in a breach
of or constitute a default under the articles of incorporation, bylaws or other
organizational documents of such Person.

(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.

Section 4. Reaffirmation of Representations by Borrowers. The Borrowers hereby
repeat and reaffirm all representations and warranties made by them to the
Administrative Agent and the Lenders in the Credit Agreement and the other
Credit Documents to which it is a party on and as of the date hereof with the
same force and effect as if such representations and warranties were set forth
in this Amendment in full.

Section 5. Reaffirmation of Guaranty by Guarantors. Each of the Guarantors
hereby reaffirms its continuing guaranty obligations to the Administrative Agent
and the Lenders under the Credit Agreement, agrees that the transactions
contemplated by this Amendment shall not in any way affect the validity and
enforceability such guaranty obligations, or reduce, impair or discharge the
obligations of the Guarantors thereunder and confirms that such guaranty
obligations guaranties the Credit Party Obligations.

Section 6. Certain References. Each reference to the Credit Agreement in any of
the Credit Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

Section 7. Expenses. The Borrower shall reimburse the Administrative Agent for
all reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.

 

- 6 -



--------------------------------------------------------------------------------

Section 8. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

Section 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS (WITHOUT TAKING INTO
ACCOUNT CONFLICT OF LAW PRINCIPLES).

Section 10. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Credit Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.

Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 12. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

[Signatures on Next Page]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder and First
Amendment to Credit Agreement to be executed as of the date first above written.

 

THE BORROWERS: HYATT HOTELS CORPORATION By:  

/s/ Harmit Singh

Name:   Harmit Singh Title:   Executive Vice President and Chief Financial  
Officer HOTEL INVESTORS I, INC. By:  

/s/ Lawrence C. Somma

Name:   Lawrence C. Somma Title:   Manager

[Signature Page to Joinder and First Amendment to Credit Agreement with Hyatt
Hotels Corporation]



--------------------------------------------------------------------------------

GUARANTORS:

BRE/AMERISUITES PROPERTIES L.L.C.

GRAND HYATT SF, L.L.C.

H.E. SAN ANTONIO, L.L.C.

HYATT EQUITIES, L.L.C.

HYATT PARTNERSHIP INTERESTS, L.L.C.

SELECT HOTELS GROUP, L.L.C.

By:  

/s/ Harmit Singh

Name:   Harmit Singh Title:   Vice President and Treasurer of each of the
forgoing BRE/AMERISUITES TXNC PROPERTIES L.P. By:   BRE/AMERISUITES TXNC GP
L.L.C., its general partner By:  

/s/ Harmit Singh

Name:   Harmit Singh Title:   Vice President and Treasurer GAINEY DRIVE
ASSOCIATES By:   HYATT EQUITIES, L.L.C., its partner By:   HYATT PARTNERSHIP
INTERESTS, L.L.C., its partner By:  

/s/ Harmit Singh

Name:   Harmit Singh Title:   Vice President and Treasurer of each of the
partners listed above HYATT CORPORATION By:  

/s/ Harmit Singh

Name:   Harmit Singh Title:   Executive Vice President and Chief Financial
Officer

[Signature Page to Joinder and First Amendment to Credit Agreement with Hyatt
Hotels Corporation]



--------------------------------------------------------------------------------

[Signature Page to Joinder and First Amendment to Credit Agreement with Hyatt
Hotels Corporation]

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent on behalf of itself and the Lenders By:  

/s/ Mark F. Monahan

  Name: Mark F. Monahan   Title: Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

TO

JOINDER AGREEMENT AND FIRST AMENDMENT TO CREDIT AGREEMENT

Schedule 2.1(b)(i)

[FORM OF]

NOTICE OF BORROWING

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

Minneapolis Loan Center

733 Marquette Avenue

10th Floor, MAC: N9306-102

Minneapolis, Minnesota 55402

Attn: Joann M. Adams

Ladies and Gentlemen:

Pursuant to Section 2.1(b)(i) of the Amended and Restated Credit Agreement,
dated as of September 9, 2011 (as amended, restated or otherwise modified, the
“Credit Agreement”), by and among HYATT HOTELS CORPORATION, a Delaware
corporation (the “HHC”), certain Subsidiaries of the Borrower from time to time
party thereto (the “Guarantors”), the lenders from time to time party thereto
(the “Lenders”) and Wells Fargo Bank, National Association, as Administrative
Agent for the Lenders (the “Administrative Agent”), the HHC hereby requests that
the following:

I.    Revolving Loans be made on [date] as follows (the “Proposed Borrowing”):

 

(1)    Borrower:                                          
                                   (2)    Total Amount of Revolving Loans   
$             (3)    Currency requested                   (4)    Amount of (2)
to be allocated to LIBOR Rate Loans    $             (5)    Amount of (2) to be
allocated to Alternate Base Rate Loans    $            



--------------------------------------------------------------------------------

(6)    Interest Periods and amounts to be allocated thereto in respect of LIBOR
Rate Loans (amounts must total (4)):   

 

(i)    one month    $             (ii)    two months    $             (iii)   
three months    $             (iv)    six months    $            
Total LIBOR Rate Loans    $            

 

NOTE:    BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR RATE
LOANS $5,000,000 AND $1,000,000 INCREMENTS IN EXCESS THEREOF AND (B) WITH
RESPECT TO ALTERNATE BASE RATE LOANS, $1,000,000 AND $250,000 INCREMENTS IN
EXCESS THEREOF.

II.    Swingline Loans be made on [date] as follows (the “Proposed Borrowing”):

Swing line Loans requested:

 

(1)    Borrower:                                                          (2)   
Total Amount of Swingline Loans    $            

 

NOTE:    SWINGLINE LOAN BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $100,000 AND 1N
INTEGRAL AMOUNTS OF $100,000 IN EXCESS THEREOF.

III.    The Administrative Agent is hereby authorized to disburse all proceeds
of the Proposed Borrowing into the following account:

[                    ]

ABA Routing Number [            ]

Account # [                    ]

Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that the following statements are true net the
date hereof and will be true on the date of the Proposed Borrowing:

(A)    the representations and warranties contained in the Credit Agreement and
in the other Credit Documents are and will be true and correct in all material
respects,



--------------------------------------------------------------------------------

both before and after giving effect to the Proposed Borrowing and to the
application of the proceeds thereof, with the same effect as though such
representations and warranties had been made on and as of the date of such
Proposed Borrowing (it being understood that any representation or warranty
which by its terms is made as of a specified date shall be required to be true
and correct only on and as of such specified date);

(B)    no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof; and

(C)    immediately after giving effect to the making of the Proposed Borrowing
(and the application of the proceeds thereof), (i) the sum of outstanding
Revolving Loans plus LOC Obligations plus Swingline Loans shall not exceed the
Aggregate Revolving Committed Amount, (ii) the LOC Obligations shall not exceed
the LOC Committed Amount and (iii) the outstanding Swingline Loans shall not
exceed the Swingline Committed Amount.

[Signature on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.

 

Very truly yours,

HYATT HOTELS CORPORATION,

a Delaware corporation

By:     Name:     Title:    